DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 14/316594 filed on 06/26/2014 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed11/17/2020. Claims 1, 8 and 9 have been amended. Claims 2 and 10 were canceled. Claims 1, 3-9 and 11-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1, 5, 7-9, 13 and 16-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1, 5, 7-9, 13 and 16-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 6, 14 and 15 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 6, 14 and 15 have been withdrawn.


Allowable Subject Matter
Claims 1, 3-9 and 11-20 are allowed over the prior art of record.
As per claim 1, 3-9 and 11-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
Bouget et al. [US 2006/0111834 A1], hereinafter referred to as Bouget: Bouget discloses a method for determining a navigation reference point, comprising: determining a navigation route according to origin position information and destination position information sent by a navigation terminal ([see at least 00004-0010], “generating an itinerary between starting and finishing points”); determining a search area corresponding to the origin position information according to the origin position information; acquiring, in the search area, a target building as a reference point indicating a forward direction for a user of the navigation terminal after navigation starts ([see at least 00004-0010], “the establishing of several outstanding points close to a part of the itinerary taken from a database”), according to a defined building selecting rule ([see at least 00004-0010], “selecting of at least one outstanding point according to the index of visibility”); and pushing the navigation route and the target building to the navigation terminal.
Goel [US 8,219,316 B2], hereinafter referred to as Goel: Goel teaches wherein the building selection library stores correlations between navigation routes and 43buildings ([see at least claim 26 and claim 27], “…selecting a route from a plurality of routes stored in a database…the selected route identifying a route between the first POI and the second POI, and the directions corresponding with the selected route…wherein one of the plurality of locations between the first POI and the second POI corresponds with a third POI, and wherein at least a portion of the direction are expressed with respect to the third POI”). 

Claims 3-7 and 19 depend from claim 1, claims 18 and 20 depends from claim 8 and claims 11-17 depends from claim 9, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAZAN A SOOFI/Primary Examiner, Art Unit 3668